                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 LAURA K. PALACIO,                            )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )
                                                      Civil No. 3:18-CV-416-FDW-DSC
                                              )
 NANCY A. BERRYHILL,                          )
 Acting Commissioner of Social Security,      )
                                              )
               Defendant.                     )

                                           ORDER

       THIS MATTER is before the Court on Defendant’s Unopposed Motion to Seal Document

9-2. For the reasons stated therein, the Motion is GRANTED. The Clerk is ordered to seal the

exhibits to Defendant’s Motion to Dismiss, Document 9-2, and accept the redacted version of

Document 9-2 submitted with the Motion to Seal for filing. Plaintiff’s Motion to Compel (Docs.

11, 11-1) is DENIED AS MOOT.

       SO ORDERED.
                               Signed: December 14, 2018
